Title: To George Washington from John St. Clair, 9 August 1758
From: St. Clair, John
To: Washington, George



Dear Sir
Camp at Reas Town Augt 9th 1758

Mr Long the Waggon Mr of Maryland arrived here last night with 18 Waggons, which are to be loaded this day and shall set off for fort Cumberland with about 50 Waggons empty, these with Mr Longs 18 are to return to this place loaded as follows, which I beg you will give directions about.

               
                  
                  Waggons
               
               
                  350 Boxes Muskett Ball 14 in a Waggon
                  25
               
               
                  200 Eight Inch Shells 30 in a Waggon
                  7
               
               
                  700 Royal Shells 100 in a Waggon
                  7
               
               
                  
                  39
               
            

What Waggons Remain are to be loaded with Corn or Oats, and lest the Baggs be insufficient I have sent 700 Bushel Sand bags which are not to be used but in case of Necessity.
The Convoy of 18 Waggons which are now on the Road from fort frederick to fort Cumberland are to be forwarded to this place, and the Convoy that is said to be at Pearsalls the 15th are likewise to be sent on from fort Cumberland to this place. We are in great want of Grindstones ours not being come from fort frederick if you cou’d spare us a Couple, I should be much obliged to you, they may be replaced to you immediately. If you can send us any Entrenching Tools it will very much accelerate our Work. I am with great Regard Dear Sir Your most obedient and most humble Servant.

John St Clair


P.S. you may give the Waggoners for 4 Horses 6 Bushells of Corn for 14 Days.

